EXAMINER’S COMMENT / REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Claims
Claims 1-11 and 14-22 are allowed. 
Reasons for Allowance
The amendments filed 14 May 2021 have been entered. 
Applicant’s arguments filed 14 May 2021 regarding Rowland; Floyd C. (US 4419097 A) in view of Zamierowski; David S. (US 5100396 A), Elson, Edward E. et al. (US 20050101923 A1) and Forral, Arthur Esguerra (US 20040176746 A1) have been considered and are persuasive. Examiner advances additional reasons for allowance. 

Rowland, the closest art of record, lacks a slot extending through both a main body and a catheter support. At most, Rowland shows an embodiment with a slot that extends through a main body (Fig. 1, slit 24 in the closed end 18 and extending from the aperture 20 to any of hiatus between an adjacent pair of the fingers 22). However, slit 24 does not extend through tubular member 36 or 54. 
Rowland also lacks first and second end segments of a strap that extend through first and second openings in the main body, and a middle segment extending through an interior of the main body. Although Rowland shows a plurality of openings between fingers 22 / 38 / 48, Rowland does not teach or suggest that strap 66 passes between these openings. Placing strap 66 underneath one of the fingers 22 / 38 / 48 would 
Although Rowland discloses a catheter support and bushing (Fig. 8, outwardly extending tube member 80 and sleeve member 86), the catheter support does not radially squeeze the bushing. At most, the sleeve member 86 acts as an axial stop to prevent a catheter from moving (cols. 4-5, lines 65-4, sleeve member 86 … for substantially precluding any accidental withdrawal of the catheter tube).  

Elson lacks a slot extending along the longitudinal axis through a main body and a catheter support, and instead shows a catheter support with a solid wall and sealed edge (¶ [0067], an upper heat sealed side edge 7 of the funnel shaped portion 3 of sheath device 1). 
Elson also lacks a bushing including a bore through which a catheter extends. Although Elson describes a bushing, no catheter extends through this bushing, which instead connects to an external drain tube (¶ [0098], Figs. 21, 22, female coupler 91 intended to be used in cooperation with male coupling 4). 

Also of record, Glassman; Jacob A. (US 4810247 A) discloses a penile-cup for use in conjunction with urethral catheters (col. 1, lines 10-18), including a flexible main body (Figs. 1-6, penile-cup 19); and a catheter support (Fig. 1-6, tubular resilient ferrule 27).
However, Glassman lacks a slot extending along the longitudinal axis through the main body and the catheter support. Instead, every embodiment of Glassman shows a 
Glassman also lacks a bushing, and instead directly places a catheter through the flexible material of the catheter support (col. 3, lines 10-18, preferably, the orifice 24 will be formed within the tubular resilient ferrule 27 to insure a stretch fit liquid-tight joining of the penile-cup and catheter 11); 

Chang; Hau H. (US 5593389 A) discloses a device that can be clipped on a urethral catheter (col. 1, lines 5-15), including a flexible main body (col. 5, lines 9-12, Fig. 7, single condom 16 … 18's represent the edges of the slit opening of the condom); 
a catheter support (col. 4, lines 48-51, urethral catheter holder … the distal portion of the device consists of two parts, Part 1 & 2); 
a slot extending along the longitudinal axis through the main body and the catheter support (Fig. 1, a slot extends along edges 18 of condom 16 and between parts 1 and 2 of the catheter holder); and
a strap (col. 5, lines 9-12, anchoring straps 31). 
However, Chang lacks first and second end segments of the strap that extend through first and second openings in the main body, and a middle segment that extends through an interior of the main body. At most, Chang attaches straps to one end of the main body (Figs. 7-9, anchoring straps 31 attach to the top of the catheter holder). 


Fassuliotis; Thomas M. et al. (US 5980507 A) discloses a catheter cot for absorbing urine leakage in the vicinity of a catheter (col. 1, lines 15-20; col. 2, lines 15-25, catheter cot 10), including a flexible main body (col. 2, lines 35-40, the absorbent pad unit 11 comprises an absorbent pad member 20 having an enlarged upper portion 21 and a tapered lower portion 22). However, Fassuliotis lacks a bushing and at most passes a catheter loosely through a lower opening of the main body (Figs. 1, 2, catheter 100 passes through bottom 24 of the absorbent pad member 20). 

Cochrane, III; John D. (US 5795334 A) discloses a foam cradle for a urinary catheter (col. 1, lines 39-42), including a flexible main body (Figs. 1-4, cradle 5); and a catheter support (Figs. 1-4, latex coated gauze strip 12). However, Cochrane lacks a middle strap segment that extends through an interior of the main body. At most, Cochrane discloses a simple strap configured to extend around the main body (Figs. 1-4, strap 6). Cochrane also lacks a bushing and instead directly holds a catheter with another wraparound strap (Figs. 1-4, gauze strip 12 wraps around catheter 11). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to:
Tel 	571-272-2590
Fax 	571-273-2590
Email 	Adam.Marcetich@uspto.gov 

The Examiner can be reached 8am-4pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Marcetich/
Primary Examiner, Art Unit 3781